Citation Nr: 1734371	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2012 Substantive Appeal (via VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge ("VLJ") of the Board.  The Veteran has not been provided a hearing.  The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107 (b) (West 2014).  In light of the Veteran's request, the claim must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO for the claims on appeal.  Appropriate notification must be given to the Veteran and the notice must be documented and associated with his claims folder.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




